ORDER
The Opinion filed on August 6, 2002, and appearing at 302 F.3d 900 (9th Cir.2002), is amended as follows:
At page 905, second column, first full paragraph, the second sentence that reads “Prison inmates do not voluntarily open accounts with the prison, do not have the option of receiving their benefits directly and do not voluntarily execute contractual agreements regarding how overdrafts will be treated” is deleted.
With this amendment, Judges Nelson and Noonan have recommended denying the Petition for Rehearing En Banc and Judge Hawkins has voted to deny the En Banc Petition.
The full court has been advised of the Petition for Rehearing En Banc and no active judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.
The Petition for Rehearing En Banc is denied.